UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2010 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 21 Statement of Financial Futures 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 26 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Important Tax Information 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Midcap Index Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Midcap Index Fund, Inc., covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our view, persistent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries led to bouts of heightened volatility for U.S. stocks during most of 2010.The spending power of the U.S. consumer, long an important catalyst for economic growth, has been diminished by concerns over job security and an inability to generate cash from home equity.The second major driver of sustainable growth, corporate investment, has been stunted to a similar extent by tight credit conditions. However, the recent announcement of additional quantitative easing (QE2) measures by the Federal Reserve Board, as well as improved fundamentals across many developing nations, have helped support moderate global economic growth. Uncertainty will probably remain in the broader financial markets until we see more evidence of robust economic growth, but we remain optimistic regarding the prospects for equities. Many stocks of quality companies with healthy balance sheets, higher credit ratings and strong cash flows appear to be currently priced at a discount.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global markets, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by Thomas J. Durante, CFA, Karen Q. Wong and Richard A. Brown, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus Midcap Index Fund produced a total return of 27.05%. 1 The Standard & Poors MidCap 400 Index (the S&P 400 Index), the funds benchmark, produced a total return of 27.64% for the same period. Midcap stocks ended a volatile reporting period with double-digit gains, on average, as investor sentiment was buoyed by a sustained U.S. economic recovery despite a number of economic headwinds. Midcap stocks generally posted higher returns than large- and small-cap stocks. The difference in returns between the fund and the benchmark was primarily the result of the funds transaction costs and operating expenses. The Funds Investment Approach The fund seeks to match the total return of the S&P 400 Index by generally investing in all 400 stocks in the S&P 400 Index, in proportion to their respective weightings.The fund may also use stock index futures as a substitute for the sale or purchase of stocks.The S&P 400 Index is composed of 400 stocks of midsize domestic companies across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 400 Index than smaller ones. Equity Markets Rebounded in Economic Recovery When the reporting period began, the U.S. economy had returned to growth, aided in large part by fiscal and monetary stimulus programs from the federal government and Federal Reserve Board (the Fed), respectively. Early in the reporting period, improving manufacturing activity and an apparent bottoming of housing prices helped bolster confidence among businesses, consumers and investors. Consumer and corporate spending improved, and commodity prices climbed. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) By May, however, investors were faced with two new global developments. First, Greece found itself unable to refinance a heavy debt load, leading to a sovereign debt crisis that investors feared might spread throughout the European Union. Second, a catastrophic oil spill in the Gulf of Mexico threatened the prospects of energy companies engaged in deep-sea drilling as well as economic activity along the U.S. Gulf Coast. These concerns weighed heavily on investor sentiment and stock prices. However, fears regarding the possibility of a return to recession proved to be unwarranted when, by the end of the summer, a number of economic indicators pointed to continued, albeit subpar, U.S. economic growth. Throughout the reporting period, the Fed made it clear that it would continue to employ all available tools to stimulate the economy. Indeed, as it has since December 2008, the Fed maintained the overnight federal funds rate in a historically low range between 0% and 0.25%.The Fed also announced plans to embark on a second round of quantitative easing, in which it will purchase $600 billion of U.S. Treasuries to further stimulate the U.S. economy. Anticipation of the Feds quantitative easing program helped support a market rally through the reporting periods end. All Sectors in S&P 400 Index Produced Positive Results All of the market sectors represented in the S&P 400 Index posted positive absolute returns for the reporting period. Relative performance was particularly strong in the technology sector, which benefited from improved consumer and corporate spending. A number of data center stocks fared well as more businesses moved toward cloud computing for their data management needs, giving them the ability to access, integrate and consolidate data across locations, systems and users. Hardware companies that produce cloud computing-related products also gained value, as did firms that produce navigation systems and those that help manage traffic for Internet search engines. In the financials sector, general economic improvement, mending credit markets, low interest rates and an increase in individual savings helped boost performance. The bulk of the sectors gains stemmed 4 from real estate investment trusts, which flourished due to a reduction in supply resulting in less competition. To a lesser degree, insurance brokers also fared well. A number of midcap consumer discretionary stocks posted relatively strong results amid improved consumer spending, most notably online video rental firms, automotive retailers, pet stores, discount department stores and casual dining chains. Among industrial stocks, gains were particularly robust among heavy mining equipment makers, equipment replacement firms and aerospace manufacturers. Trucking and railroad stocks posted significant gains due to higher shipping volumes in the improving economy. Index Funds Offer Diversification As an index fund, we attempt to replicate the returns of the S&P 400 Index by closely approximating its composition. In our view, an investment in a broadly diversified midcap index fund, such as Dreyfus Midcap Index Fund, may help investors in their efforts to manage the risks associated with midcap investing by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. November 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. market. Investors cannot invest directly in any index. 3 Standard & Poors®, S&P®, S&P 500® and STARS® are registered trademarks of Standard & Poor's Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, managed, advised, sold or promoted by Standard & Poors and its affiliates and Standard & Poors and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Midcap Index Fund, Inc. and the Standard & Poors MidCap 400 Index Average Annual Total Returns as of 10/31/10 1 Year 5 Years 10 Years Fund 27.05% 4.54% 5.66% Standard & Poors MidCap 400 Index 27.64% 4.93% 6.12%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Midcap Index Fund, Inc. on 10/31/00 to a $10,000 investment made in the Standard & Poors MidCap 400 Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Midcap Index Fund, Inc. from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Expenses paid per $1,000  $ 2.54 Ending value (after expenses) $1,012.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Expenses paid per $1,000  $ 2.55 Ending value (after expenses) $1,022.68  Expenses are equal to the funds annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2010 Common Stocks96.5% Shares Value ($) Consumer Discretionary13.5% 99 Cents Only Stores 93,392 a 1,440,105 Aarons 151,474 b 2,856,800 Advance Auto Parts 174,394 11,332,122 Aeropostale 191,100 a 4,659,018 American Eagle Outfitters 404,241 6,471,898 American Greetings, Cl. A 81,119 1,571,275 AnnTaylor Stores 120,874 a,b 2,816,364 Bally Technologies 111,576 a 4,025,662 Barnes & Noble 84,057 b 1,259,174 Bob Evans Farms 62,357 1,789,646 BorgWarner 235,776 a 13,229,391 Boyd Gaming 112,346 a,b 933,595 Brinker International 213,002 3,949,057 Career Education 137,328 a,b 2,408,733 Cheesecake Factory 124,418 a 3,623,052 Chicos FAS 370,462 3,600,891 Chipotle Mexican Grill 64,293 a 13,515,032 Coldwater Creek 121,182 a 408,383 Collective Brands 132,613 a,b 2,032,957 Corinthian Colleges 180,600 a,b 942,732 Dicks Sporting Goods 182,092 a 5,247,891 Dollar Tree 262,275 a 13,457,330 DreamWorks Animation SKG, Cl. A 148,383 a 5,237,920 Dress Barn 141,809 a 3,253,098 Foot Locker 325,612 5,186,999 Fossil 109,008 a 6,430,382 Gentex 289,274 5,779,695 Guess? 130,328 5,072,366 Hanesbrands 198,590 a 4,925,032 Harte-Hanks 81,832 988,531 International Speedway, Cl. A 62,701 1,432,091 ITT Educational Services 57,047 a,b 3,681,243 J Crew Group 130,881 a,b 4,186,883 John Wiley & Sons, Cl. A 95,493 4,121,478 KB Home 152,123 b 1,598,813 Lamar Advertising, Cl. A 117,796 a 4,003,886 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Life Time Fitness 85,753 a,b 3,098,256 LKQ 294,383 a 6,399,886 Matthews International, Cl. A 62,400 2,060,448 MDC Holdings 77,481 1,995,136 Mohawk Industries 116,948 a,b 6,705,798 Netflix 89,537 a,b 15,534,669 NVR 12,099 a,b 7,591,034 Panera Bread, Cl. A 64,359 a 5,760,774 PetSmart 245,316 9,182,178 Phillips-Van Heusen 135,964 8,340,032 Regis 117,446 b 2,401,771 Rent-A-Center 135,419 b 3,404,434 Ryland Group 89,987 1,348,005 Saks 328,700 a,b 3,661,718 Scholastic 51,307 b 1,510,991 Scientific Games, Cl. A 137,164 a 1,083,596 Service Corporation International 510,661 4,228,273 Sothebys 140,161 6,144,658 Strayer Education 28,829 b 4,031,159 Thor Industries 87,510 2,755,690 Timberland, Cl. A 83,453 a 1,750,844 Toll Brothers 297,755 a 5,341,725 Tractor Supply 150,096 5,943,802 Tupperware Brands 131,324 5,884,628 Under Armour, Cl. A 72,795 a,b 3,398,071 Warnaco Group 92,108 a 4,891,856 Wendys/Arbys Group, Cl. A 666,662 3,066,645 Williams-Sonoma 221,097 b 7,156,910 WMS Industries 119,458 a 5,211,953 Consumer Staples3.6% Alberto-Culver 178,082 6,640,678 BJs Wholesale Club 111,585 a 4,656,442 Church & Dwight 145,985 9,613,112 Corn Products International 156,315 6,651,203 Energizer Holdings 144,260 a 10,787,763 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Staples (Continued) Flowers Foods 160,227 4,082,584 Green Mountain Coffee Roasters 236,142 a,b 7,790,325 Hansen Natural 142,264 a 7,285,339 Lancaster Colony 40,022 1,996,297 Ralcorp Holdings 113,064 a 7,016,752 Ruddick 87,604 b 3,057,380 Smithfield Foods 340,950 a,b 5,710,913 Tootsie Roll Industries 50,797 b 1,333,421 Universal 50,422 b 2,089,488 Energy6.0% Arch Coal 335,563 8,251,494 Atwood Oceanics 116,744 a 3,795,347 Bill Barrett 94,175 a,b 3,555,106 Cimarex Energy 173,313 13,301,773 Comstock Resources 97,009 a,b 2,168,151 Dril-Quip 70,568 a 4,876,249 Exterran Holdings 129,903 a,b 3,269,659 Forest Oil 234,133 a 7,194,907 Frontier Oil 217,490 2,881,742 Helix Energy Solutions Group 216,307 a,b 2,744,936 Mariner Energy 211,774 a 5,277,408 Newfield Exploration 274,681 a 16,376,481 Oceaneering International 111,946 a 6,926,099 Overseas Shipholding Group 54,381 b 1,817,957 Patriot Coal 164,838 a,b 2,223,665 Patterson-UTI Energy 319,422 6,199,981 Plains Exploration & Production 290,377 a 8,092,807 Pride International 362,729 a 10,997,943 Quicksilver Resources 243,784 a 3,649,446 Southern Union 259,058 6,510,128 Superior Energy Services 163,313 a 4,510,705 Tidewater 107,641 b 4,965,479 Unit 82,103 a 3,220,901 10 Common Stocks (continued) Shares Value ($) Financial19.1% Affiliated Managers Group 105,398 a 9,023,123 Alexandria Real Estate Equities 112,513 c 8,267,455 AMB Property 347,545 c 9,797,294 American Financial Group 163,179 4,990,014 Apollo Investment 401,242 4,409,650 Arthur J. Gallagher & Co. 217,070 6,112,691 Associated Banc-Corp 359,434 4,554,029 Astoria Financial 170,698 b 2,120,069 BancorpSouth 150,983 b 1,991,466 Bank of Hawaii 99,922 4,315,631 BRE Properties 132,039 c 5,668,434 Brown & Brown 243,429 5,426,032 Camden Property Trust 138,221 b,c 6,854,379 Cathay General Bancorp 161,170 2,191,912 City National 95,487 b 4,924,265 Commerce Bancshares 151,987 5,599,201 Corporate Office Properties Trust 121,495 b,c 4,311,858 Cousins Properties 209,980 b,c 1,555,952 Cullen/Frost Bankers 124,019 b 6,503,556 Duke Realty 518,741 c 6,468,700 Eaton Vance 242,736 6,983,515 Equity One 85,213 b,c 1,593,483 Essex Property Trust 62,192 b,c 7,025,208 Everest Re Group 116,472 9,816,260 Federal Realty Investment Trust 126,581 b,c 10,377,110 Fidelity National Financial, Cl. A 470,895 6,305,284 First American Financial 215,621 3,027,319 First Niagara Financial Group 431,390 b 5,111,971 FirstMerit 222,591 3,824,113 Fulton Financial 408,910 3,819,219 Greenhill & Co. 51,936 4,033,869 Hanover Insurance Group 93,449 4,228,567 HCC Insurance Holdings 238,620 6,318,658 Highwoods Properties 147,216 b,c 4,877,266 Hospitality Properties Trust 256,950 c 5,861,029 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) International Bancshares 106,406 b 1,822,735 Jefferies Group 253,635 b 6,069,486 Jones Lang LaSalle 87,331 6,817,058 Liberty Property Trust 232,923 c 7,793,604 Macerich 268,203 c 11,964,536 Mack-Cali Realty 164,858 c 5,535,932 Mercury General 73,977 3,142,543 MSCI, Cl. A 243,123 a 8,715,960 Nationwide Health Properties 255,188 c 10,419,326 New York Community Bancorp 895,638 15,163,151 NewAlliance Bancshares 219,246 2,826,081 Old Republic International 534,462 7,054,898 Omega Healthcare Investors 195,538 b,c 4,497,374 PacWest Bancorp 64,747 b 1,128,540 Potlatch 82,430 c 2,806,742 Prosperity Bancshares 96,765 3,008,424 Protective Life 177,953 4,265,533 Raymond James Financial 206,534 5,828,389 Rayonier 165,054 c 8,615,819 Realty Income 226,906 b,c 7,778,338 Regency Centers 169,871 b,c 7,165,159 Reinsurance Group of America 150,762 7,548,653 SEI Investments 301,888 6,686,819 Senior Housing Properties Trust 265,186 c 6,335,294 SL Green Realty 160,834 b,c 10,570,010 StanCorp Financial Group 98,245 4,214,711 SVB Financial Group 85,268 a,b 3,695,515 Synovus Financial 1,615,807 b 3,490,143 TCF Financial 261,435 b 3,440,485 Transatlantic Holdings 131,775 6,931,365 Trustmark 116,693 b 2,577,748 UDR 370,152 c 8,321,017 Unitrin 102,713 2,495,926 Valley National Bancorp 334,654 b 4,464,284 W.R. Berkley 252,055 b 6,936,554 Waddell & Reed Financial, Cl. A 177,678 5,165,099 12 Common Stocks (continued) Shares Value ($) Financial (continued) Washington Federal 233,882 3,515,246 Webster Financial 137,205 2,348,950 Weingarten Realty Investors 247,069 c 5,961,775 Westamerica Bancorporation 60,696 3,036,014 Wilmington Trust 182,823 b 1,299,872 Health Care10.9% Allscripts Healthcare Solutions 338,073 a 6,453,814 Beckman Coulter 144,351 7,685,247 Bio-Rad Laboratories, Cl. A 40,016 a 3,626,250 Charles River Laboratories International 137,054 a 4,491,260 Community Health Systems 196,081 a 5,898,116 Covance 132,576 a,b 6,229,746 Edwards Lifesciences 233,826 a 14,943,820 Endo Pharmaceuticals Holdings 238,646 a 8,767,854 Gen-Probe 100,612 a 4,872,639 Health Management Associates, Cl. A 519,896 a 4,164,367 Health Net 201,568 a 5,420,164 Henry Schein 188,949 a 10,609,486 Hill-Rom Holdings 130,745 5,066,369 Hologic 533,933 a 8,553,607 IDEXX Laboratories 119,935 a,b 7,191,303 Immucor 144,583 a 2,515,744 Kindred Healthcare 81,726 a 1,121,281 Kinetic Concepts 129,175 a 4,912,525 LifePoint Hospitals 114,042 a 3,868,305 Lincare Holdings 205,254 5,381,760 Masimo 120,772 3,643,691 Medicis Pharmaceutical, Cl. A 124,055 3,690,636 Mednax 97,063 a 5,747,100 Mettler-Toledo International 69,032 a 9,012,818 Omnicare 244,352 5,893,770 Owens & Minor 130,868 3,727,121 Perrigo 170,218 11,213,962 Pharmaceutical Product Development 246,746 6,368,514 Psychiatric Solutions 116,945 a 3,941,046 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Resmed 313,560 a,b 9,993,157 STERIS 121,922 4,172,171 Techne 77,633 4,729,402 Teleflex 82,733 4,612,365 Thoratec 120,634 a,b 3,937,494 United Therapeutics 101,598 a 6,095,880 Universal Health Services, Cl. B 200,362 8,268,940 VCA Antech 177,845 a,b 3,676,056 Vertex Pharmaceuticals 418,117 a 16,026,425 WellCare Health Plans 87,120 a 2,420,194 Industrial14.9% Acuity Brands 89,810 4,496,787 Aecom Technology 237,346 a 6,287,296 AGCO 192,523 a 8,176,452 AirTran Holdings 276,465 a,b 2,045,841 Alaska Air Group 73,476 a 3,879,533 Alexander & Baldwin 84,499 b 2,909,301 Alliant Techsystems 68,713 a 5,238,679 AMETEK 220,161 11,899,702 Baldor Electric 97,215 4,084,974 BE Aerospace 212,835 a 7,823,815 Brinks 98,467 2,323,821 Bucyrus International 167,077 11,387,968 Carlisle Cos. 125,222 4,391,536 Clean Harbors 47,057 a,b 3,317,518 Con-way 111,055 b 3,665,926 Copart 147,651 a 4,999,463 Corporate Executive Board 71,757 2,241,689 Corrections Corp. of America 228,542 a,b 5,866,673 Crane 97,336 3,724,075 Deluxe 107,865 2,204,761 Donaldson 157,871 b 7,691,475 FTI Consulting 96,631 a 3,426,535 Gardner Denver 107,931 6,240,570 GATX 94,917 3,005,072 14 Common Stocks (continued) Shares Value ($) Industrial (continued) Graco 124,967 4,300,114 Granite Construction 69,070 b 1,670,113 Harsco 167,092 3,873,193 Herman Miller 117,421 2,258,006 HNI 93,293 2,300,605 Hubbell, Cl. B 124,386 6,719,332 IDEX 168,620 6,083,810 JB Hunt Transport Services 182,880 6,576,365 JetBlue Airways 416,736 a,b 2,908,817 Joy Global 212,738 15,093,761 Kansas City Southern 211,698 a 9,276,606 KBR 323,171 8,208,543 Kennametal 169,729 5,794,548 Kirby 111,948 a 4,812,645 Korn/Ferry International 97,559 a 1,719,965 Landstar System 104,532 3,932,494 Lennox International 94,814 3,888,322 Lincoln Electric Holdings 88,741 5,303,162 Manpower 169,112 9,255,500 Mine Safety Appliances 62,027 b 1,746,680 MSC Industrial Direct, Cl. A 92,072 5,242,580 Navigant Consulting 102,327 a 936,292 Nordson 70,200 5,477,004 Oshkosh 186,491 a 5,503,349 Pentair 203,105 6,647,627 Regal-Beloit 79,561 4,591,465 Rollins 89,857 2,340,775 Shaw Group 174,108 a 5,320,740 SPX 103,755 6,957,810 Terex 225,470 a 5,061,802 Thomas & Betts 109,454 a 4,766,722 Timken 165,410 6,851,282 Towers Watson & Co., Cl. A 93,255 4,795,172 Trinity Industries 164,673 b 3,743,017 United Rentals 127,969 a 2,404,538 URS 173,531 a 6,755,562 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Valmont Industries 43,932 3,464,038 Wabtec 99,080 b 4,640,907 Waste Connections 160,758 6,549,281 Watsco 57,736 b 3,231,484 Werner Enterprises 90,324 1,925,708 Woodward Governor 120,912 3,789,382 Information Technology15.5% ACI Worldwide 69,665 a 1,697,736 Acxiom 162,966 a 2,860,053 ADC Telecommunications 203,894 a 2,587,415 ADTRAN 128,626 b 4,150,761 Advent Software 33,211 a,b 1,784,095 Alliance Data Systems 108,778 a,b 6,605,000 ANSYS 187,614 a 8,489,533 AOL 221,728 a 5,915,703 Arrow Electronics 243,634 a 7,214,003 Atmel 948,338 a 8,402,275 Avnet 313,501 a 9,336,060 Broadridge Financial Solutions 262,679 5,778,938 Cadence Design Systems 554,126 a 4,693,447 Ciena 190,668 a,b 2,648,379 CommScope 196,254 a 6,213,402 Convergys 253,610 a 2,870,865 CoreLogic 215,621 3,788,461 Cree 222,214 a,b 11,397,356 Diebold 137,927 b 4,227,463 Digital River 81,747 a 3,045,893 DST Systems 74,439 3,220,976 Equinix 94,090 a 7,926,142 F5 Networks 165,727 a 19,506,068 FactSet Research Systems 95,257 b 8,361,659 Fair Isaac 86,609 b 2,082,080 Fairchild Semiconductor International 261,760 a 2,950,035 Gartner 148,342 a,b 4,700,958 Global Payments 164,814 6,421,153 16 Common Stocks (continued) Shares Value ($) Information Technology (continued) Informatica 189,818 a,b 7,723,694 Ingram Micro, Cl. A 324,449 a 5,729,769 Integrated Device Technology 328,145 a 1,932,774 International Rectifier 147,157 a,b 3,418,457 Intersil, Cl. A 255,657 b 3,346,550 Itron 83,642 a 5,082,924 Jack Henry & Associates 175,760 4,773,642 Lam Research 256,716 a 11,755,026 Lender Processing Services 192,556 5,553,315 ManTech International, Cl. A 46,982 a 1,842,164 Mentor Graphics 220,426 a 2,380,601 MICROS Systems 165,844 a 7,527,659 National Instruments 121,228 4,217,522 NCR 331,062 a 4,542,171 NeuStar, Cl. A 153,462 a 3,960,854 Parametric Technology 238,509 a 5,120,788 Plantronics 100,256 3,597,185 Polycom 175,171 a 5,917,276 Quest Software 128,823 a 3,371,298 Rackspace Hosting 198,215 a,b 4,947,446 RF Micro Devices 552,560 a 4,028,162 Riverbed Technology 146,344 a 8,420,634 Rovi 212,950 a 10,785,918 Semtech 126,822 a 2,715,259 Silicon Laboratories 92,339 a,b 3,684,326 Skyworks Solutions 368,283 a 8,437,364 Solera Holdings 145,443 6,988,536 SRA International, Cl. A 91,287 a 1,826,653 Synopsys 305,202 a 7,807,067 Tech Data 96,733 a 4,158,552 TIBCO Software 338,632 a 6,508,507 Trimble Navigation 246,254 a 8,825,743 ValueClick 170,900 a,b 2,351,584 Vishay Intertechnology 387,951 a 4,383,846 Zebra Technologies, Cl. A 117,318 a 4,197,638 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Materials6.3% Albemarle 188,641 9,456,573 AptarGroup 139,411 6,256,766 Ashland 161,275 8,326,628 Cabot 135,899 4,623,284 Carpenter Technology 90,635 3,232,044 Commercial Metals 232,717 b 3,230,112 Cytec Industries 101,477 5,025,141 Greif, Cl. A 64,625 3,796,072 Intrepid Potash 91,177 a,b 3,130,106 Louisiana-Pacific 260,834 a 2,018,855 Lubrizol 139,503 14,297,662 Martin Marietta Materials 93,650 b 7,536,952 Minerals Technologies 39,543 2,319,988 NewMarket 20,691 2,452,297 Olin 162,622 3,250,814 Packaging Corp. of America 214,384 5,237,401 Reliance Steel & Aluminum 152,393 6,377,647 Rock-Tenn, Cl. A 80,390 4,570,171 RPM International 269,564 5,582,670 Scotts Miracle-Gro, Cl. A 94,172 b 5,028,785 Sensient Technologies 101,375 3,275,426 Silgan Holdings 110,435 3,727,181 Sonoco Products 208,809 6,995,102 Steel Dynamics 450,614 6,542,915 Temple-Inland 223,706 4,635,188 Valspar 203,560 6,534,276 Worthington Industries 118,707 1,828,088 Telecommunication Services.8% Cincinnati Bell 409,317 a 1,002,827 Syniverse Holdings 143,575 a 4,377,602 Telephone & Data Systems 191,856 6,682,344 TW Telecom 312,603 a 5,751,895 Utilities5.9% AGL Resources 161,472 6,339,391 18 Common Stocks (continued) Shares Value ($) Utilities (continued) Alliant Energy 228,518 8,347,763 Aqua America 283,580 b 6,105,477 Atmos Energy 186,566 5,494,369 Black Hills 79,953 b 2,545,704 Cleco 125,710 3,930,952 DPL 245,834 6,416,267 Dynegy 216,729 a,b 1,005,623 Energen 149,451 6,671,493 Great Plains Energy 281,718 5,361,094 Hawaiian Electric Industries 191,482 b 4,316,004 IDACORP 98,820 3,636,576 MDU Resources Group 388,006 7,732,960 National Fuel Gas 169,375 9,346,112 NSTAR 214,266 b 8,937,035 NV Energy 488,980 6,679,467 OGE Energy 200,452 8,851,960 PNM Resources 178,252 2,101,591 Questar 361,319 6,131,583 UGI 226,668 6,820,440 Vectren 168,747 b 4,620,293 Westar Energy 226,927 5,741,253 WGL Holdings 104,561 b 4,030,827 Total Common Stocks (cost $1,857,359,398) Principal Short-Term Investments.3% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 12/23/10 (cost $5,688,914) 5,690,000 d Other Investment3.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $66,173,000) 66,173,000 e The Fund 19 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned8.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $196,936,518) 196,936,518 e Total Investments (cost $2,126,157,830) 108.7% Liabilities, Less Cash and Receivables (8.7%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At October 31, 2010, the market value of the funds securities on loan was $192,644,168 and the market value of the collateral held by the fund was $197,119,645, consisting of cash collateral of $196,936,518 and U.S. Government and Agency securities valued at $183,127. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 19.1 Materials 6.3 Information Technology 15.5 Energy 6.0 Industrial 14.9 Utilities 5.9 Consumer Discretionary 13.5 Consumer Staples 3.6 Short-Term/ Telecommunication Services .8 Money Market Investments 12.2 Health Care 10.9  Based on net assets. See notes to financial statements. 20 STATEMENT OF FINANCIAL FUTURES October 31, 2010 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 10/31/2010 ($) Financial Futures Long Standard & Poors Midcap 400 E-mini 906 74,971,500 December 2010 See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $192,644,168)Note 1(b): Unaffiliated issuers 1,863,048,312 2,130,303,905 Affiliated issuers 263,109,518 263,109,518 Cash 2,457,123 Receivable for shares of Common Stock subscribed 3,052,781 Dividends and interest receivable 1,284,775 Receivable for futures variation marginNote 4 352,146 Receivable for investment securities sold 176,847 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 916,358 Liability for securities on loanNote 1(b) 196,936,518 Payable for shares of Common Stock redeemed 1,790,300 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,918,655,751 Accumulated undistributed investment incomenet 14,389,270 Accumulated net realized gain (loss) on investments (2,445,222) Accumulated net unrealized appreciation (depreciation) on investments (including $3,238,527 net unrealized appreciation on financial futures) 270,494,120 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 84,709,265 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 30,552,669 Affiliated issuers 54,601 Income from securities lendingNote 1(b) 666,945 Interest 4,102 Total Income Expenses: Management feeNote 3(a) 4,981,308 Shareholder servicing costsNote 3(b) 4,981,308 Directors feesNote 3(a) 122,779 Loan commitment feesNote 2 23,354 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (122,779) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 93,162,700 Net realized gain (loss) on financial futures 4,839,335 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 342,226,214 Net unrealized appreciation (depreciation) on financial futures 4,809,363 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 Operations ($): Investment incomenet 21,292,347 21,405,377 Net realized gain (loss) on investments 98,002,035 (54,475,160) Net unrealized appreciation (depreciation) on investments 347,035,577 272,835,901 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (20,005,002) (25,544,737) Net realized gain on investments  (75,893,834) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 635,553,846 502,900,872 Dividends reinvested 18,547,196 96,156,519 Cost of shares redeemed (657,496,798) (561,146,191) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,758,164,718 1,581,925,971 End of Period Undistributed investment incomenet 14,389,270 14,045,116 Capital Share Transactions (Shares): Shares sold 26,641,400 28,098,936 Shares issued for dividends reinvested 808,509 6,107,554 Shares redeemed (27,836,890) (32,581,387) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 20.66 18.95 33.19 29.91 27.81 Investment Operations: Investment incomenet a .25 .26 .31 .38 .28 Net realized and unrealized gain (loss) on investments 5.31 2.73 (11.42) 4.36 3.23 Total from Investment Operations 5.56 2.99 (11.11) 4.74 3.51 Distributions: Dividends from investment incomenet (.24) (.32) (.35) (.28) (.26) Dividends from net realized gain on investments  (.96) (2.78) (1.18) (1.15) Total Distributions (.24) (1.28) (3.13) (1.46) (1.41) Net asset value, end of period 25.98 20.66 18.95 33.19 29.91 Total Return (%) 27.05 17.89 (36.64) 16.45 12.95 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .51 .50 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.07 1.45 1.16 1.20 .95 Portfolio Turnover Rate 14.15 21.72 24.48 22.53 16.05 Net Assets, end of period ($ x 1,000) 2,201,094 1,758,165 1,581,926 2,491,415 2,270,969 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Midcap Index Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to match the performance of the Standard & Poors MidCap 400 Index.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. 26 U.S. Treasury Bills are valued by an independent pricing service approved by the Board of Directors. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  2,124,615,054   Mutual Funds 263,109,518   U.S. Treasury  5,688,851  Other Financial Instruments: Futures  3,238,527    See Statement of Investments for industry classification.  Amount shown represents unrealized appreciation at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements 28 as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) timely manner. During the period ended October 31, 2010,The Bank of New York Mellon earned $285,834 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- 30 visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $12,004,293, undistributed capital gains $34,078,829 and unrealized appreciation $236,355,046. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $20,005,002 and $25,560,834 and long-term capital gains $0 and $75,877,737, respectively. During the period ended October 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts, the fund decreased accumulated undistributed investment income-net by $943,191 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit : The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates : (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .25% of the value of the funds average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest fees, commitment fees, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. During the period ended October 31, 2010, fees reimbursed by the Manager amounted to $122,779. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the funds average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the 32 amounts to be paid to Service Agents. During the period ended October 31, 2010, the fund was charged $4,981,308 pursuant to the Shareholder Services Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $458,179 and shareholder services plan fees $458,179. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended October 31, 2010, amounted to $273,451,074 and $301,692,787, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified TheFund 33 NOTES TO FINANCIAL STATEMENTS (continued) date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at October 31, 2010 are set forth in the Statement of Financial Futures. At October 31, 2010, the cost of investments for federal income tax purposes was $2,157,058,377; accordingly, accumulated net unrealized appreciation on investments was $236,355,046, consisting of $475,943,194 gross unrealized appreciation and $239,588,148 gross unrealized depreciation. 34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Midcap Index Fund, Inc. We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus Midcap Index Fund, Inc. as of October 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Midcap Index Fund, Inc. at October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 The Fund 35 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates 95.12% of the ordinary dividends paid during the fiscal year ended October 31, 2010 as qualifying for the corporate dividends received deduction. For the fiscal year ended October 31, 2010, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $12,006,977 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. 36 BOARD MEMBERS INFORMATION (Unaudited) The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member 38 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 40 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 41 For More Information Ticker Symbol: PESPX Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $37,078 in 2009 and $37,078 in 2010. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $5,276 in 2009 and $5,382 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $-0- in 2009 and $-0- in 2010. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $ 3,517 in 2009 and $5,050 in 2010. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $-0- in 2009 and $-0- in 2010. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $425 in 2009 and $744 in 2010. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $-0- in 2009 and $-0- in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $25,383,429 in 2009 and $31,544,905 in 2010. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: December 23, 2010 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
